Citation Nr: 1024427	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-35 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to Agent Orange exposure and PTSD.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for paroxysmal 
tachycardia, claimed as secondary to hypertension.

5.  Entitlement to service connection for carotid artery 
surgery, claimed as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2007, November 
2008, and November 2009 by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran testified before a Decision Review Officer at the 
RO in April 2009.  A copy of the transcript from this hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In two Substantive Appeals dated August 2009 and March 2010, 
the Veteran requested to be scheduled for a BVA hearing at a 
local VA office.  The Veteran has not yet been afforded such 
a hearing, so his claim shall be remanded to allow him to be 
scheduled for it.   



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a member of the Board at the St. 
Petersburg, Florida RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


